People v Vinasco (2021 NY Slip Op 07520)





People v Vinasco


2021 NY Slip Op 07520


Decided on December 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 28, 2021

Before: Webber, J.P., Mazzarelli, Gesmer, González, Rodriguez, JJ. 


Ind No. 3281/07 Appeal No. 14921 Case No. 2017-2973 

[*1]The People of the State of New York, Respondent,
vDavid Vinasco, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Whitney A. Robinson of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Julia L. Chariott of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered on or about June 2, 2017, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in declining to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). To the extent that any of the mitigating factors relied on by defendant were not fully accounted for in the risk assessment instrument, they were outweighed by the egregiousness of defendant's conduct, committed against a child over a 17-month period. Defendant has not
demonstrated that his age, his health problems or his plan to live with his sister have reduced his risk of reoffense to an extent warranting a downward departure. 	 THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 28, 2021